

EXECUTION VERSION
PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT (as amended or otherwise modified from time to time, this
“Agreement”) dated as of August 5, 2016 is among XL GROUP LTD, an exempted
company incorporated in Bermuda with limited liability (“XL Group”), XLIT LTD.,
an exempted company incorporated in the Cayman Islands with limited liability
(“XLIT”), X.L. AMERICA, INC., a Delaware corporation (“XL America”), XL BERMUDA
LTD, an exempted company incorporated in Bermuda with limited liability (“XL
Bermuda”), XL RE EUROPE SE, a European public limited liability company
registered in Ireland (“XL Re Europe”), XL INSURANCE COMPANY SE, a European
public limited liability company registered in England and Wales (“XL
Insurance”), XL LIFE LTD, an exempted company incorporated in Bermuda with
limited liability (“XL Life”), CATLIN INSURANCE COMPANY (UK) LTD, a private
limited company incorporated in England and Wales (“Catlin Insurance”) and
CATLIN RE SWITZERLAND LTD., a company limited by shares organized under the laws
of Switzerland (“Catlin Switzerland” and together with XL Group, XLIT, XL
America, XL Bermuda, XL Re Europe, XL Insurance, XL Life and Catlin Insurance,
each a “Pledgor” and collectively, the “Pledgors”) and The Bank of New York
Mellon, not in its individual capacity but solely as Collateral Agent (in such
capacity, the “Collateral Agent”), for the benefit of the Secured Parties (as
defined below).
W I T N E S S E T H:
WHEREAS, the Pledgors, various financial institutions, the Collateral Agent and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent, have entered
into a Secured Credit Agreement dated as of August 5, 2016 (as amended or
otherwise modified from time to time, the “Credit Agreement”); and
WHEREAS, under the Credit Agreement, each of the Pledgors has agreed to grant to
the Collateral Agent security interests in each of their respective Accounts (as
defined below), and each of the Pledgors has agreed to deliver cash and Eligible
Assets to its Accounts from time to time in order to secure its obligations
under the Credit Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Definitions. In addition to terms defined in the preamble and recitals, (a)
capitalized terms used but not defined herein have the respective meanings set
forth in the Credit Agreement, and (b) the following terms have the following
meanings (such definitions to be applicable to both the singular and plural
forms of such terms):
“Account” means, with respect to any Pledgor, the segregated account (and
includes any sub-accounts thereof and deposit accounts related thereto) in the
name of such Pledgor and bearing the account number specified on Schedule II of
the Control Agreement with respect to such Pledgor (as the same may be
redesignated, renumbered or otherwise modified from time to time, and including
any account opened in replacement of or in substitution for such account).


1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




“Cash Collateral Account” has the meaning given to it in Section 6(f).
“Collateral” has the meaning given to it in Section 2.
“Control Agreement” means the Collateral Account Control Agreement, dated as of
August 5, 2016, among the Pledgors, the Collateral Agent, as pledgee, the
Custodian, the Administrative Agent and The Bank of New York Mellon, as service
provider.
“Custodian” means The Bank of New York Mellon (or any successor thereto
permitted under the Control Agreement).
“Enforcement Event” means the occurrence and continuation of any Event of
Default under the Credit Agreement, which has not been waived by the
Administrative Agent; provided that no Enforcement Event shall be deemed to have
occurred with respect to XL Re Europe, XL Insurance, XL Life, Catlin Insurance
or Catlin Switzerland or any other Account Party that is not also a Guarantor
(collectively, the “Non-Guarantor Entities”), unless such Non-Guarantor Entity
is the defaulting party.
“Enforcement Event Notice” means a notice delivered from the Administrative
Agent to the Collateral Agent (with a copy to XL Group) stating (i) that an
Enforcement Event has occurred and is continuing and (ii) which Pledgors are
subject to such Enforcement Event.
“Investment Property” shall have the meaning provided in Article 9 of the UCC.
“L/C Report” shall have the meaning provided in the Control Agreement.
“Liabilities” means, with respect to any Pledgor and to the extent owing to one
or more Secured Parties, (i) all Obligations of such Pledgor, (ii) all
obligations of such Pledgor under this Agreement and the Control Agreement, and
(iii) all other obligations of such Pledgor directly related to any Letter of
Credit issued for the account of such Pledgor, in each case, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.
“Notice of Exclusive Control” has the meaning given to it in Section 6(d).
“Obligations” means, with respect to any Pledgor, the Reimbursement Obligations
(and interest thereon) and all other amounts from time to time owing to the
Lenders, the Collateral Agent, the Existing Agent or the Administrative Agent by
such Pledgor under any of the Credit Documents.
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC.
“Secured Parties” means the Lenders, the Issuing Lenders, the Existing Agent,
the Administrative Agent and the Collateral Agent.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


2
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




2.    Grant of Security Interest. As security for the payment of all of its
Liabilities (and not the Liabilities of any other Pledgor), each Pledgor hereby
assigns to the Collateral Agent, and grants to the Collateral Agent a continuing
security interest in, as agent for the benefit of the Secured Parties, all
right, title and interest of such Pledgor in the following property of such
Pledgor, whether now or hereafter existing or acquired, regardless of where
located (the “Collateral”):
(a)    its Account and all cash, Eligible Assets and all other property
(including Investment Property) held therein or credited thereto from time to
time;
(b)    to the extent related to any property described in this Section 2, all
books, correspondence, credit files, records and other papers; and
(c)    all Proceeds of any of the foregoing.
3.    Warranties. Each Pledgor warrants that:
(a)    such Pledgor is the sole entitlement holder of its Account and no other
Person (other than the Collateral Agent pursuant to this Agreement and the
Custodian pursuant to the Control Agreement) has control or possession of, or
any other interest in, such Account or any cash, Eligible Assets or other
property held in or credited to such Account and, without limiting the
foregoing, no control agreements exist with respect to its Collateral other than
the Control Agreement;
(b)    such Pledgor is and will be the lawful owner of all of its Collateral,
free of all Liens, other than Liens permitted under Section 7.03(i) of the
Credit Agreement (but solely to the extent the taxes, assessments, charges,
levies or claims giving rise to such Liens are not yet due or remain payable
without penalty or the validity thereof is being contested in good faith and by
appropriate proceedings diligently conducted and so long as such reserves or
other appropriate provisions as may be required by GAAP, Local GAAP, SAP or SFR,
as the case may be, shall have been made therefor), the security interest
created hereunder and Liens in favor of the Custodian, as securities
intermediary, with respect to its Account; and
(c)    under the laws of the State of New York, (i) this Agreement creates a
security interest that is enforceable against the Collateral in which such
Pledgor has rights as of the date hereof and will create a security interest
that is enforceable against the Collateral in which such Pledgor hereafter
acquires rights at the time such Pledgor acquires any such rights and (ii) upon
the execution and delivery of the Control Agreement by the parties thereto and
the filing of the financing statements described in Section 4(a) against each
Pledgor (and in respect of each Pledgor registered in England and Wales, subject
to due registration of this Agreement at Companies House), the Collateral Agent
will have a perfected and first priority security interest in the Collateral in
which such Pledgor has rights as of the date thereof, and will, subject to any
perfection requirements, have a first priority security interest in the
Collateral in which such Pledgor hereafter acquires rights at the time such
Pledgor acquires any such rights, in each case securing the payment and
performance of the Liabilities of such Pledgor.
4.    Agreements of the Pledgors; Control; Withdrawals.


3
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




(a)    Each Pledgor will, at the Administrative Agent’s reasonable request, at
any time and from time to time, promptly execute and deliver to the Collateral
Agent such financing statements, amendments and other documents (including
recording a charge or filing (i) in the case of a Pledgor organized under the
laws of a state of the United States, in such state, (ii) in the case of a
Pledgor not incorporated or organized under the laws of a state of the United
States, in the District of Columbia and, if applicable, in the state of the
United States in which such Pledgor maintains its chief executive office as such
office is identified to the Collateral Agent by such Pledgor), and do such other
related acts as the Collateral Agent (acting at the written direction of the
Administrative Agent) may reasonably request, in order to establish and maintain
valid, attached and perfected first-priority security interests under the laws
of the State of New York in the Collateral in favor of the Collateral Agent,
free and clear of all Liens except Liens in favor of the Custodian.
(b)    Each Pledgor irrevocably authorizes the Collateral Agent (at the request
of the Administrative Agent) at any time, and from time to time, to file and/or
record in any United States jurisdiction any initial financing statement and/or
charge and amendments thereto that (i) reasonably describes the Collateral,
including, without limitation, the collateral description set forth in Exhibit A
and (ii) contains any other information required by Section 5 of Article 9 of
the UCC of the jurisdiction wherein such financing statement or amendment is
filed regarding the sufficiency or filing office acceptance of any financing
statement or amendment, the applicable laws of the jurisdiction of organization
of such Pledgor with respect to recording a security interest. Each Pledgor
acknowledges that pursuant to the Control Agreement, the Collateral Agent has
“control” (as that term is used in Section 9-106 of the UCC) of any securities
account comprising such Pledgor’s Account pursuant to Sections 9-106(a),
9-106(c) and 8-106(d)(2) of the UCC and also “control” (as that term is used in
Section 9-104 of the UCC) of any deposit account comprising such Pledgor’s
Account pursuant to Section 9-104 of the UCC.
(c)    Subject to the terms of the Control Agreement, the parties agree that
unless and until such time as the Collateral Agent (acting at the written
direction of the Administrative Agent) shall deliver a Notice of Exclusive
Control to the Custodian in respect of the Account of a Pledgor (and at any time
after the written rescission by the Collateral Agent (acting at the written
direction of the Administrative Agent) of such Notice of Exclusive Control), and
upon two (2) Business Days’ notice to the Administrative Agent and the
Collateral Agent, each Pledgor shall have the right to instruct the Custodian
to:
(i)    substitute any cash or Eligible Assets held in the Account of such
Pledgor with other cash or Eligible Assets, provided that, (i) immediately after
giving effect to such substitution, the Borrowing Base of such Pledgor is at
least equal to the aggregate face value (or its Dollar Equivalent) of all
Letters of Credit issued on behalf of such Pledgor and (ii) such substitution
shall precede the related release; and
(ii)    to the extent that the Borrowing Base of such Pledgor exceeds the
aggregate face value (or its Dollar Equivalent) of all Letters of Credit issued
on behalf of such Pledgor, transfer cash or Eligible Assets from such Account to
any


4
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




account specified by such Pledgor in an amount equal to such excess, in each
case, in accordance with the terms of the Credit Agreement.
For the avoidance of doubt, any substituted (in the case of the foregoing clause
(i)) or withdrawn (in the case of the foregoing clause (ii)) cash or Eligible
Assets shall cease to secure the Liabilities and shall be released without
further action from the Liens granted to the Secured Parties hereunder.
(d)    Each Pledgor agrees that, immediately upon the delivery of a Notice of
Exclusive Control with respect to its Account (but only for so long as such
Notice of Exclusive Control has not been rescinded), (i) it will not have the
right to make or request any withdrawal from such Account (including any
sub-account or related account thereof) or otherwise to direct the Custodian’s
disposition of any Collateral of such Pledgor, and (ii) the Collateral Agent has
the exclusive right (acting at the written direction of the Administrative
Agent) to direct the Custodian’s disposition of the Collateral of such Pledgor
without further consent of or notice to such Pledgor. No Pledgor shall give any
consent or waiver, authorize any assumption, make any modification or
supplement, or take any other action with respect to any Collateral in any
manner inconsistent with the manner in which such Pledgor acts with respect to
investments of the same type held by such Pledgor for its own account.
5.    Voting Rights; Rights to Income.
(a)    Each Pledgor agrees, immediately upon the delivery of a Notice of
Exclusive Control with respect to its Account (but for so long as such Notice of
Exclusive Control has not been rescinded), (a) that the Collateral Agent (acting
at the written direction of the Administrative Agent) may exercise (to the
exclusion of such Pledgor) the voting power and all other incidental rights of
ownership with respect to any Investment Property constituting such Pledgor’s
Collateral, and such Pledgor hereby grants the Collateral Agent an irrevocable
proxy, exercisable under such circumstances, to vote such Investment Property,
and (b) to promptly deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent (acting at the
written direction of the Administrative Agent) to exercise such voting power.
The Collateral Agent agrees that unless and until a Notice of Exclusive Control
with respect to the Account of a Pledgor shall have been delivered by the
Administrative Agent to the Collateral Agent (and at any time after the
rescission of such Notice of Exclusive Control), such Pledgor will have the
exclusive voting power with respect to any Investment Property constituting
Collateral of such Pledgor and the Collateral Agent will, upon the written
request of such Pledgor and upon the written direction of the Administrative
Agent, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Pledgor and completed and provided for execution to
the Collateral Agent which are necessary to allow such Pledgor to exercise that
voting power.
(b)    Unless and until such time as the Collateral Agent (acting at the written
direction of the Administrative Agent) shall deliver a Notice of Exclusive
Control to the Custodian in respect of the Account of a Pledgor (and at any time
after the rescission of such Notice of Exclusive Control), such Pledgor shall be
entitled to receive (by delivery of the Custodian to such Pledgor in accordance
with the Control Agreement) all cash dividend payments, interest payments and
other distributions of cash received by the Custodian in respect of any assets
of such Pledgor credited to the Account


5
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




of such Pledgor free and clear of any Lien granted under this Agreement;
provided, that after receipt of any such Notice of Exclusive Control (but only
for so long as such Notice of Exclusive Control has not been rescinded), the
Collateral Agent (acting at the written direction of the Administrative Agent)
shall instruct the Custodian to deposit and retain in the Account of such
Pledgor all such cash dividend payments, interest payments and other
distributions of cash received by the Custodian in respect of any assets of such
Pledgor credited to such Account. At all times, any distributions other than
cash received by the Custodian in respect of any Collateral of such Pledgor
shall be delivered by the Custodian to the Account related to such Collateral,
and the security interest granted under this Agreement with respect to
Collateral credited to such Account shall automatically attach to such
distributions other than cash for the benefit of the Secured Parties.
6.    Default and Remedies upon an Enforcement Event. (a) If the Collateral
Agent has received an Enforcement Event Notice with respect to one or more
Pledgors (which notice(s) have not been rescinded), then the Collateral Agent
may (and shall if so directed by the Administrative Agent in writing) apply all
or any portion of the credit balance of the Account of each such Pledgors to the
payment of the respective Liabilities of such Pledgor (and not the Liabilities
of any other Pledgor).
(b)    Without limiting the foregoing, if the Collateral Agent has received an
Enforcement Event Notice with respect to one or more Pledgors (which notice(s)
have not been rescinded), the Collateral Agent (acting at the written direction
of the Administrative Agent) may exercise all the rights of a secured party
under the UCC (whether or not in effect in the jurisdiction where such rights
are exercised) with respect to the Collateral of such Pledgors.
(c)    Without limiting clause (a) above, each Pledgor agrees that, if the
Collateral Agent has received an Enforcement Event Notice with respect to it
(which notice has not been rescinded), then any item of its Collateral may be
sold for cash or on credit or for future delivery without assumption of any
credit risk, in any number of lots at the same or different times, at any
exchange, brokers’ board or elsewhere, by public or private sale (to the extent
permitted by applicable law), and at such times and on such terms, as the
Collateral Agent, acting at the written direction of the Administrative Agent,
shall elect. The Collateral Agent shall give the applicable Pledgor such notice
of any private or public sales as may be required by the UCC or other applicable
law. Each Pledgor recognizes that the Collateral Agent may be unable to make a
public sale of any or all of the Collateral of such Pledgor, by reason of
prohibitions contained in applicable securities laws or otherwise, and expressly
agrees that a private sale to a restricted group of purchasers for investment
and not with a view to any distribution thereof (to the extent permitted by
applicable law) shall be considered a commercially reasonable sale. The
Collateral Agent shall have the right upon any such public sale, and, to the
extent permitted by law, upon any such private sale, to purchase the whole or
any part of the Collateral of such Pledgor so sold, free of any right or equity
of redemption, which right or equity of redemption the applicable Pledgor hereby
releases to the extent permitted by law.
(d)    Without limiting clause (a) above, if the Collateral Agent has received
an Enforcement Event Notice with respect to one or more Pledgors (which
notice(s) have not been rescinded), the Collateral Agent (acting at the written
direction of the Administrative Agent) shall have the right to deliver to the
Custodian, in accordance with the Control Agreement, a “Notice of


6
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




Exclusive Control” in respect of the respective Account of each such Pledgor (a
“Notice of Exclusive Control”) pursuant to which the Collateral Agent shall have
the right (acting at the written direction of the Administrative Agent), so long
as the Enforcement Event Notice in respect of any particular Pledgor has not
been rescinded, to execute and deliver to the Custodian any entitlement order,
to execute and deliver other instructions directing the disposition of the
Collateral of any such particular Pledgor, to vote and to give consents,
ratifications and waivers with respect to the Collateral of any such particular
Pledgor and exercise all rights, privileges or options pertaining to the
Collateral of any such particular Pledgor, as if the Collateral Agent were the
absolute owner thereof; provided, that the Collateral Agent hereby covenants
that it will not deliver to the Custodian a Notice of Exclusive Control with
respect to the Account of any Pledgor or otherwise instruct the Custodian to
liquidate, transfer, restrict transfer of or otherwise act on the Collateral of
any Pledgor until it has received an Enforcement Event Notice in respect of such
Pledgor (which notice has not been rescinded).
(e)    For the purpose of enabling the Collateral Agent to exercise its rights
under this Section 6 or otherwise in connection with this Agreement, each
Pledgor hereby constitutes and appoints the Collateral Agent (and any of the
Collateral Agent’s officers, employees or agents designated by the Collateral
Agent) its true and lawful attorney-in-fact, with full power and authority to
(i) sign and file any financing statements or other documents, papers or
instruments which must be executed or filed to perfect or continue perfection,
maintain the priority of or provide notice of the pledge of and security
interest in the Collateral of such Pledgor under the laws of the state of New
York, in each case at the written direction of the Administrative Agent and (ii)
if the Collateral Agent has received an Enforcement Event Notice in respect of a
Pledgor (which has not been rescinded), do any and all acts that the
Administrative Agent requests in writing (including deliver a Notice of
Exclusive Control pursuant to Section 6(f)) and things for and on behalf of the
Pledgors that are necessary or desirable to protect, collect, realize upon and
preserve the Collateral of such Pledgor, to enforce the Collateral Agent’s
rights with respect to the Collateral of such Pledgor and to accomplish the
purposes hereof. Such appointment by the Pledgors is coupled with an interest
and is irrevocable so long as all Liabilities of the Pledgors have not been paid
and performed in full. Each Pledgor ratifies, to the extent permitted by law,
all that the Collateral Agent shall lawfully and in good faith do or cause to be
done by virtue of and in compliance with this Section 6(e).
(f)    To the extent that any of the Liabilities of a Pledgor may be contingent,
unmatured or unliquidated (including with respect to undrawn amounts under any
Letter of Credit) after such time as an Enforcement Event Notice with respect to
such Pledgor shall have been delivered to the Collateral Agent (and which has
not been rescinded), the Collateral Agent (acting at the written direction of
the Administrative Agent) (i) shall instruct the Custodian to retain the
proceeds of any sale, collection, disposition or other realization upon the
Collateral of such Pledgor (or any portion thereof) up to the amount of any
Liabilities of such Pledgor in a separate cash collateral account related to the
Account of such Pledgor (a “Cash Collateral Account”) until such time as the
Administrative Agent directs the Collateral Agent to apply such proceeds to the
Liabilities of such Pledgor as they become due (and not to the Liabilities of
any other Pledgor), and such Pledgor agrees that such retention of such proceeds
by the Collateral Agent shall not be deemed strict foreclosure with respect
thereto; (ii) may conclusively rely on any estimate made by the


7
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




Administrative Agent of the liquidated amount of any such contingent, unmatured
or unliquidated claims against or in respect of a Pledgor and apply the proceeds
of the Collateral of such Pledgor against such amount as directed by the
Administrative Agent; and (iii) otherwise may proceed in any other manner
permitted by applicable law. Each Pledgor agrees that any Cash Collateral
Account shall be a blocked account and that upon the irrevocable deposit of
funds into such account, such Pledgor shall not have any right of withdrawal
with respect to such funds and any funds deposited into a Cash Collateral
Account shall not be withdrawn by it. Each Pledgor hereby grants to the
Collateral Agent a continuing security interest in all right, title and interest
of such Pledgor in and to any Cash Collateral Account and the deposits and funds
held therein, and the Collateral Agent shall have all rights of a secured
creditor under the UCC with respect thereto. Each Pledgor irrevocably waives the
right to make any withdrawal from any Cash Collateral Account until the earlier
of (i) the written rescission of the applicable Enforcement Event Notice and
(ii) payment in full in cash of all Liabilities of such Pledgor and the
termination or expiration of each Letter of Credit issued for the account of
such Pledgor pursuant to the Credit Agreement. Upon the written rescission of
the applicable Enforcement Event Notice, the balance, if any, in any Cash
Collateral Account shall be promptly returned to the respective Pledgor.
(g)    Except as otherwise provided in this Agreement, EACH PLEDGOR HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING
IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR THE COLLATERAL
AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each
Pledgor hereby further waives, to the extent permitted by law: (i) all damages
occasioned by such taking of possession or any such disposition except any
damages which are the direct result of the Collateral Agent’s gross negligence,
bad faith or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision), and (ii) all rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any applicable law in order to prevent or delay the
enforcement of this Agreement or the absolute sale of the Collateral of such
Pledgor or any portion thereof, and each Pledgor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws. To the extent permitted by applicable law,
any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Pledgor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Pledgor and
against any Persons claiming or attempting to claim the Collateral so sold,
optioned or realized upon, or any part thereof, from, through and under such
Pledgor.
7.    Application of Proceeds; Releases; Etc. (a) The Collateral Agent shall
apply the proceeds of any sale or other disposition or collection of any
Collateral of any Pledgor to the Liabilities of such Pledgor in the order
directed by the Administrative Agent in accordance with the terms of the Credit
Agreement.
(b)    Upon release of the Collateral of each Pledgor pursuant to Section
10.15(b) of the Credit Agreement, the Collateral Agent (acting at the written
direction of the Administrative Agent) shall (i) deliver or pay, or cause the
Custodian to deliver or pay in accordance with the Control


8
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




Agreement, to the account specified by each Pledgor (or its designee) any
surplus Collateral held in the Account of such Pledgor (or any proceeds thereof
held by the Collateral Agent elsewhere), and (ii) execute and deliver any
financing statement amendments or termination statements or such other
documents, releases, forms, instruments, notices, supplements or other
agreements as may be provided to it by the Pledgors to terminate any financing
statements or registrations in any applicable jurisdictions, or evidence the
termination thereof or any other documents filed with respect to, or otherwise
relating to, the Collateral. The obligations of the Collateral Agent under this
Section 7(b) shall survive the termination of this Agreement.
8.    General. (a) All notices and other communications provided for hereunder
shall be in accordance with Section 10.01 of the Credit Agreement.
(b)    Each Pledgor agrees to pay all expenses, including reasonable and
documented attorney’s fees and charges (including time charges of attorneys who
are employees of the Collateral Agent), paid or incurred by the Collateral Agent
in endeavoring to collect the Liabilities of such Pledgor, or any part thereof,
and in enforcing this Agreement against such Pledgor, and such obligations will
themselves be Liabilities.
(c)    No delay on the part of the Collateral Agent in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
by the Collateral Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.
(d)    This Agreement shall remain in full force and effect until the
Commitments have terminated, all Liabilities (other than any contingent
indemnification obligations as to which no claim has been asserted) have been
paid in full and each Letter of Credit has terminated or expired pursuant to the
Credit Agreement (or otherwise dealt with to the satisfaction of the
Administrative Agent, Issuing Lenders and Lenders in respect thereof). At such
time, the Administrative Agent in writing will instruct the Collateral Agent to
provide the Custodian with written instructions in the form required to
terminate the Control Agreement. If at any time all or any part of any payment
theretofore applied by the Collateral Agent to any of the Liabilities is or must
be rescinded or returned by the Collateral Agent for any reason whatsoever
(including the insolvency, bankruptcy, examinership or reorganization of any
Pledgor), such Liabilities shall, for the purposes of this Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Collateral
Agent, and this Agreement shall continue to be effective or be reinstated, as
the case may be, as to such Liabilities, all as though such application by the
Collateral Agent had not been made.
(e)    Whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
(f)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.


9
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




(g)    The rights and privileges of the Collateral Agent hereunder shall inure
to the benefit of its successors and assigns. No Person other than the parties
hereto is an intended or third-party beneficiary of any of the provisions of
this Agreement.
(h)    This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. Delivery of an executed signature page of
this Agreement by email or facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.
(i)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan in the City of New
York and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against any Pledgor or
its properties in the courts of any jurisdiction.
(j)    Neither the Collateral Agent nor the Administrative Agent shall be
responsible or liable for any failure or delay in the performance of its
obligations under this Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including acts of
God; earthquakes; fires; floods; wars; civil or military disturbances; sabotage;
epidemics; riots; interruptions, loss or malfunctions of utilities, computers
(hardware or software) or communications service; accidents; labor disputes;
acts of civil or military authority; governmental actions; or inability to
obtain labor, material, equipment or transportation.
(k)    XL Group agrees to indemnify the Collateral Agent against and to hold the
Collateral Agent harmless from all damages, liabilities or claims, and all
reasonable costs and expenses including reasonable and documented fees of
counsel, including any claim by any Pledgor or the Administrative Agent, that
are sustained by the Collateral Agent as a result of the Collateral Agent’s
action or inaction in connection with or otherwise arising out of this
Agreement, the Credit Agreement or any other Credit Document, except to the
extent arising out of the Collateral Agent’s gross negligence, bad faith or
willful misconduct. In the event of any conflict between the indemnity in
Section 10.03(b) of the Credit Agreement or any other Credit Document and the
indemnity in this Section 8(k) (including with respect to any standards of
care), the indemnity in this Section 8(k) shall govern. The foregoing indemnity
shall be a continuing obligation of the Pledgors and their respective successors
and assigns, notwithstanding the termination of this Agreement.


10
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




(l)    The Collateral Agent may conclusively rely on an Enforcement Event Notice
received from the Administrative Agent, without any further inquiry or
investigation of any kind, for so long as it has not received written notice of
the rescission of such Enforcement Event Notice by and from the Administrative
Agent. Subject to the terms of the Credit Agreement, at any such time after its
initial delivery of an Enforcement Event Notice in respect of a Pledgor to the
extent no Event of Default remains continuing with respect to such Pledgor, the
Administrative Agent shall deliver a notice of rescission to the Collateral
Agent informing it that the Enforcement Event Notice has been rescinded.
(m)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (i) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(n)    To the extent that any Pledgor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or execution, on the ground of sovereignty or otherwise) with respect to itself
or its property, it hereby irrevocably waives, to the fullest extent permitted
by applicable law, such immunity in respect of its obligations under this
Agreement.
(o)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
(p)    The obligations of each Pledgor hereunder shall remain in full force and
effect without regard to, and shall not be impaired by any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Credit Document.
(q)    Any Person that is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of the Credit Agreement or
any other Credit Document shall become a Pledgor hereunder by (x) executing a
counterpart hereof and delivering same to the Collateral Agent, or by executing
an assumption agreement in form and substance reasonably satisfactory to the
Collateral Agent (acting at the written direction of the Administrative Agent),
(y) delivering supplements to Schedule I and II to the Control Agreement as are
necessary to cause


11
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------




such schedules to be complete and accurate with respect to such additional
Pledgor on such date and complying with Section 10.14 of the Credit Agreement
and (z) taking all actions as specified in this Agreement as would have been
taken by such Pledgor had it been an original party to this Agreement, in each
case with all documents required above to be delivered to the Collateral Agent
and with all documents and actions required above to be taken to the reasonable
satisfaction of the Collateral Agent (acting at the written direction of the
Administrative Agent).
(r)    Following receipt by the Collateral Agent of a Resignation Letter from a
Pledgor as to its resignation as an Account Party in accordance with Section
10.04(h) of the Credit Agreement and so long as no Letters of Credit issued on
behalf of such Account Party (or any Reimbursement Obligations in respect
thereof) are outstanding and all interest, fees and other Obligations payable by
such Account Party have been paid in full (as established in the Resignation
Letter upon which the Collateral Agent may conclusively rely), the Collateral
Agent, at the request and expense of XL Group, will promptly execute and deliver
to XL Group any documents of release and/or authorize the filing of a proper
instrument or instruments (including a release of all Liens granted by such
Account Party hereunder and UCC terminations statements on form UCC-3 reflecting
the same) reasonably requested by XL Group acknowledging the release of such
Pledgor, and will duly assign, transfer and deliver to such Pledgor (without
recourse and without any representation or warranty) such of the Collateral of
such Pledgor as may be in the possession of the Collateral Agent or Custodian
and as has not theretofore been sold or otherwise applied or released pursuant
to this Agreement.
(s)    By the execution and delivery of this Agreement, each Pledgor
acknowledges that it has by a separate written instrument, designated and
appointed CT Corporation System, 111 Eighth Avenue, 13th floor, New York, New
York 10011 (or any successor entity thereto), as its authorized agent upon which
process may be served in any suit or proceeding arising out of or relating to
this Agreement that may be instituted in any federal or state court in the State
of New York. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01 of the Credit
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
(t)    The parties hereto acknowledge and agree that any Guarantor may, but is
not required to, deliver any cash or Eligible Assets to the Account of any
Pledgor for the purpose of securing the Liabilities of such Pledgor and that
upon any such cash or Eligible Assets being credited to the Account of any
Pledgor, such cash and Eligible Assets shall be deemed to be Collateral of such
Pledgor.
(u)    Notwithstanding anything herein to the contrary, each party hereto agrees
that the Administrative Agent may provide multiple directions and/or
instructions to the Collateral Agent in a single writing; provided that no such
instructions or directions shall relate to contingent events in the future.
[Signature pages follow]


12
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
PLEDGORS:


XL GROUP LTD




By    /s/ Stephen Robb    
Name:    Stephen Robb
Title:    Corporate Controller




XLIT LTD.




By    /s/ Stephen Robb    
Name:    Stephen Robb
Title:    Director




By    /s/ Peter Porrino    
Name:    Peter Porrino
Title:    Director






[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------




X.L. AMERICA, INC.




By    /s/ Toni Ann Perkins    
Name:    Toni Ann Perkins
Title:    Assistant Secretary




XL BERMUDA LTD




By    /s/ C. Stanley Lee    
Name:    C. Stanley Lee
Title:    Director






[Signature Page to Pledge Agreement]
509265-1569-14601-Active.14931912
1950332.06D-NYCSR07A - MSW

--------------------------------------------------------------------------------






Signed for and on behalf of
XL RE EUROPE SE,
by its duly authorized attorney
in the presence of:
By
/s/ David Watson    
Name:    David Watson
Title:        Attorney

/s/ Michele Mulready    
Witness
    Name:    Michele Mulready
    Title:        Attorney




[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------






Executed by XL INSURANCE COMPANY SE, acting by:




/s/ Paul Bradbrook    
Director and member of the administrative organ


Name of director and member of the administrative organ: Paul Bradbrook
in the presence of:




/s/ Marie Rees        
Name of witness: Marie Rees
Address: 9 Lichfield Rd, Northwood Hills,     Middlesex HA6 1LY
Occupation: Chartered Secretary




[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------




XL LIFE LTD




By    /s/ Mark Twite    
Name:    Mark Twite
Title:        Director


[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------




•

Executed by CATLIN INSURANCE COMPANY (UK) LTD., acting by:


/s/ Paul Bradbrook    
Director


Name of director: Paul Bradbrook
in the presence of:




/s/ Marie Rees        
Name of witness: Marie Rees
Address: 9 Lichfield Rd, Northwood Hills,     Middlesex HA6 1LY
Occupation: Chartered Secretary




[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------




CATLIN RE SWITZERLAND LTD.
By /s/ Esther Kramer    
Name:    Esther Kramer
Title:    Director
By /s/ Benno Schaffhauser    
Name:    Benno Schaffhauser
Title:    Chief Financial Officer










[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------






COLLATERAL AGENT:


THE BANK OF NEW YORK MELLON




By    /s/ Jose Alcantara    
Name:    Jose Alcantara
Title:    Vice President


Address:    101 Barclay Street, 7E
        New York, NY 10286
        Attn: Insurance Trust Group



Facsimile Number:        (732) 667-9536














[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------






Acknowledged and, with respect to Section 8(l), agreed to by:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent




By:    /s/ Suzanne Ley    
    Name:    Suzanne Ley
Title:    Vice President


[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------






Exhibit A


[see attached]


        

--------------------------------------------------------------------------------





ANNEX A TO UCC FINANCING STATEMENT
DEBTOR:                SECURED PARTY:
XL Life Ltd                The Bank of New York Mellon, as Collateral Agent
One Bermudiana Road        101 Barclay Street, 7E
Hamilton HM 08            New York, New York 10286
Bermuda
DESCRIPTION OF COLLATERAL:
All right, title and interest of Debtor in the following property, whether now
owned or hereafter existing or acquired, regardless of where located:
(a)    its Account and all cash, Eligible Assets and all other property
(including Investment Property) held therein or credited thereto from time to
time;
(b)    to the extent related to any property described herein, all books,
correspondence, credit files, records and other papers; and
(c)    all Proceeds of any of the foregoing.
DEFINITIONS
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings assigned to such terms in the Credit Agreement.
“Account” means, with respect to the Debtor, all segregated accounts (and
includes any sub-accounts thereof and deposit accounts related thereto) in the
name of Debtor and bearing an account number that contains the first four digits
and the last three digits specified on Schedule I hereto (as the same may be
redesignated, renumbered or otherwise modified from time to time, and including
any account opened in replacement of or in substitution for such account).
“Administrative Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. in its
capacity as Administrative Agent.
“Credit Agreement” means the Secured Credit Agreement dated as of August 5,
2016, among the Debtor, the other Account Parties, various financial
institutions, the Secured Party, as Collateral Agent and the Administrative
Agent (as amended, restated, supplemented or modified from time to time).
“Eligible Assets” shall mean the Eligible Assets specified in the definition of
“Advance Rate” in the Credit Agreement (as may be modified from time to time in
accordance with the terms of the Credit Agreement).


        

--------------------------------------------------------------------------------




“Investment Property” shall have the meaning provided in Article 9 of the UCC.
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.






        

--------------------------------------------------------------------------------




SCHEDULE I
CUSTODY ACCOUNTS


JP1FXXXX862











        